DETAILED ACTION
                                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                     Election/RestrictionsApplicant’s election without traverse of claim 3 in the reply filed on 10-30-2019 is acknowledged. Accordingly, claims 1-2 & 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-30-2019.                                                                                                                                             Claim Objections
Claim 3 objected to because of the following informalities:  
Currently, claim 3 requires “or a penetrant containing a permeating liquid into the temporary calcined body to infiltrating the coloring material into the inside of the temporary calcined body.” It should be written “or a penetrant containing a permeating liquid into the temporary calcined body for infiltrating the coloring material into the inside of the temporary calcined body.”
Appropriate correction is required.
                                                                                  DrawingsThe drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:, i.e. coloring liquid “1” and coloring liquid “2”. With (Figs. 1, 3, 5, 7, 9 & 11) showing the use of the various liquids being 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 3 & 8, are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Jung et al. (US-2013/0,221,554, hereinafter Jung)Regarding claim 3,
A method for preparing a dental temporary calcined body including an inside colored by a coloring material, wherein the method includes 
infiltrating a first coloring liquid containing a first coloring material into a temporary calcined body, and 
infiltrating a second coloring liquid containing a second coloring material having a color different from the color of the first coloring material or a penetrant containing a permeating liquid into the temporary calcined body to infiltrating the coloring material into the inside of the temporary calcined body.
Jung teaches the following:
([0124]) teaches first the liquid 110 is applied on the incisal area only with a brushing method, followed by a smearing time of about 30 seconds. Highlighting, that the smearing is understood to act as a means for infiltration into the pores of the green body.  ([0124]) teaching that the components of the first liquid 110 that is brushed on the incisal area are water (40-45 wt. %), polyethylene glycol (40-45 wt. %) and manganese chloride for an incisal graying effect. Coloring-ions other than colorants for graying effect preferably are not added. Highlighting (Fig. 1) provides a flow chart of the entire process, showing that the coloring is done to a green body, with ([0018]) expanding that the zirconia disc/blank of compacted 
([0124]) teaches that the second the liquid 31 is applied by the immersing method. ([0126]) teaching that the application of the second liquid 31 is usually completed by immersing the green body 26 in the color liquid 31. With ([0119]) teaching a variety of possible colors implemented for the second specific color liquid 31
Regarding claim 8, 	
A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 3.
Jung teaches the following:
As noted above Jung teaches the entirety of claim 3. As such, the article fabricated in Jung would be constitute a dental temporary calcined body. The article would be found at some point after step 9 and before step 10 of (Fig. 1) with the final product of the process (including sintering) best seen in (Fig. 4. Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend  Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113. 
B.) Claim(s) 3 & 8, are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Saito et al. (EP-3,243,500, hereinafter Saito)
Regarding claim 3, 	
A method for preparing a dental temporary calcined body including an inside colored by a coloring material, wherein the method includes 
infiltrating a first coloring liquid containing a first coloring material into a temporary calcined body, and 
infiltrating a second coloring liquid containing a second coloring material having a color different from the color of the first coloring material or a penetrant containing a permeating liquid into the temporary calcined body to infiltrating the coloring material into the inside of the temporary calcined body.
Saito teaches the following:
([0030] & [0033]) teaches the particle process prior to the first liquid material being introduced. Highlighting from ([0030] & [0033]), that the dried powder is thermally decomposed in the atmosphere in the temperature range of 800 to 1,200 degrees C to obtain temporarily-baked powder of oxide. ([0015]) teaches 
([0052]) teaches that the second solid freeform fabrication liquid material (second additive manufacturing liquid material) includes the resin B soluble in water, colorant, and other optional components.
Regarding claim 8, 	
A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 3.
Saito teaches the following:
As noted above Saito teaches the entirety of claim 3. As such, the article fabricated in Saito would be constitute a dental temporary calcined body. The process for fabricating the article can best be seeing in (Fig. 2). Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113. 
C.) Claim(s) 3 & 8, are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Huang et al. (CN-104,337,586, hereinafter Huang) 
Regarding claim 3, 	
A method for preparing a dental temporary calcined body including an inside colored by a coloring material, wherein the method includes 
infiltrating a first coloring liquid containing a first coloring material into a temporary calcined body, and 
infiltrating a second coloring liquid containing a second coloring material having a color different from the color of the first coloring material or a penetrant containing a permeating liquid into the temporary calcined body to infiltrating the coloring material into the inside of the temporary calcined body.

& b.) (Abstract) teaches the present invention discloses a dental mold gradational-layer ceramic block and a manufacture method thereof. The dental mold gradational-layer ceramic block comprises a ceramic block, wherein one end of the ceramic block contains a first color zone, the other end of the ceramic block contains a second color zone, and the gradational colors exist between the first color zone and the second color zone. The manufacture method comprises: A. providing at least two dyeing liquids with different colors and a ceramic block. Concurrently soaking the opposite both sides of the ceramic block respectively with the two dyeing liquids so as to make the opposite both sides of the ceramic block respectively absorb the dyeing liquids
Regarding claim 8, 	
A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 3.
Huang teaches the following:
As noted above Huang teaches the entirety of claim 3. As such, the article fabricated in Huang would be constitute a dental temporary calcined body. Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend  Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113. 

D.) Claim(s) 3 & 8, are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Suttor et al. (US-6,709,694, hereinafter Suttor)
Regarding claim 3, 	
A method for preparing a dental temporary calcined body including an inside colored by a coloring material, wherein the method includes 
infiltrating a first coloring liquid containing a first coloring material into a temporary calcined body, and 
infiltrating a second coloring liquid containing a second coloring material having a color different from the color of the first coloring material or a penetrant containing a permeating liquid into the temporary calcined body to infiltrating the coloring material into the inside of the temporary calcined body.
Suttor teaches the following:
& b.) (Claim 1) teaches providing a pre-sintered dental ceramic and applying at least one of a metal ion coloring solution or metal complex coloring solution to the pre-sintered ceramic to form an intermediate product.
Highlighting, that claim 1 allows for the treatment of at least one coloring solution, which includes, two, three etc. This is affirmed by (Col. 3, lines 30-39) teaching various means for applying solutions to the ceramics.1. Immersion of the ceramic in solutions of defined concentrations;2. Deposition of the solutions to the ceramic by means of suitable application instruments, for example, brush, swab;3. Deposition of the solutions to the ceramic by means of spraying processes.As such, it is understood that a pre-sintered dental ceramic may be treated with a variety of solutions with defined concentrations. 
Regarding claim 8, 	
A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 3.
Suttor teaches the following:
As noted above Suttor teaches the entirety of claim 3. As such, the article fabricated in Suttor would be constitute a dental temporary calcined body. Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

E.) Claim(s) 3 & 8, are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US-2015/0,122,147, hereinafter Wang)
Regarding claim 3, 	
A method for preparing a dental temporary calcined body including an inside colored by a coloring material, wherein the method includes 
infiltrating a first coloring liquid containing a first coloring material into a temporary calcined body, and 
infiltrating a second coloring liquid containing a second coloring material having a color different from the color of the first coloring material or a penetrant containing a permeating liquid into the temporary calcined body to infiltrating the coloring material into the inside of the temporary calcined body.
Wang teaches the following:
(Abstract) teaches a coloring solution for dental zirconia ceramics and a method for using the same are provided. The coloring solution consists of coloring agents, a solvent, and an additive. ([0018]) teaches “the pre-sintered body of the zirconia ceramics” refers to any pre-sintered body of the zirconia ceramics known in the prior art, e.g., the body of zirconia ceramics pre-sintered at a temperature of from 800 to 1200° C., such as, the body of the tetragonal zirconia polycrystal (TZP) ceramics. 
([0020]) teaches that various means for applying the coloring solutions, noting that the above methods can be used separately or in combination. ([0021]) adding that the applying amount of the coloring solution of the present invention on the pre-sintered body of the zirconia ceramics is not specifically limited, and can be selected by a person skilled in the art empirically, provided that the desired color can be obtained. Highlighting, that the mixing of two (or more)  methods, is understood to be a second infiltration. 
Regarding claim 8, 	
A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 3.
Wang teaches the following:
As noted above Wang teaches the entirety of claim 3. As such, the article fabricated in Wang would be constitute a dental temporary calcined body. Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113. 
       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carden et al. (US-9,095,403) – teaches in the (Abstract) a coloring liquid especially for shading pre-sintered ceramic dental restorations, utilizes a combination of metal salt, solvent and acid to achieve natural tooth coloring of standard dental shades. By adjusting the respective ingredients, different shades can be provided and color penetration can be sufficient to preserve aesthetics in the sintered restoration even when some of the ceramic material is removed.
Reinshagen et al. (US-2014/0,135,200) – teaches in the (Abstract) a method of doping or of coloring ceramic, glass ceramic or glass, the ceramic, the glass ceramic or the glass is provided as granular material and this granular material is brought into contact with a solution which contains metal ions and/or metal complexes. This method is used in particular in the production of shaped bodies that consist at least partly of the mentioned materials. In this way, preferably a shaped body of dental ceramic is produced
Greitens et al. (EP-3,132,788) – teaches in the (Abstract) a sintering additive (3) for adding to a restoring raw body (1, 10) intended for sintering, in particular a zirconium 
Ritzberger et al. (US-2007/0,292,597) – teaches in the (Abstract) a compositions based on ZrO2, and single- and multi-colored blanks made from oxide ceramics, and a process for their preparation, in which oxide ceramic powder is coated with a coloring substance, the coated powders are preferably graded and at least one colored powder is filled into a compression mould, the colored powder or powders are compressed to produce a shaped body, and the compressed shaped body is sintered to produce a blank, and to the use of these blanks for the preparation of dental restorations.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.

/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715